                                                                       Case 2:20-cv-01431-JAD-NJK Document 8
                                                                                                           7 Filed 10/05/20
                                                                                                                   09/30/20 Page 1 of 2



                                                           1    David H. Krieger, Esq.
                                                           2    Nevada Bar No. 9086
                                                                Shawn W. Miller, Esq.
                                                           3
                                                                Nevada Bar No. 7825
                                                           4    KRIEGER LAW GROUP, LLC
                                                                2850 W. Horizon Ridge Pkwy, Suite 200
                                                           5
                                                                Henderson, Nevada 89052
                                                           6    Phone: (702) 848-3855
                                                           7
                                                                dkrieger@kriegerlawgroup.com
                                                                smiller@kriegerlawgroup.com
                                                           8    Attorney for Plaintiff
                                                           9    Antonio Ancheta
                                                           10

                                                           11                              UNITED STATES DISTRICT COURT
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12
                                                                                                   DISTRICT OF NEVADA
                         Henderson, Nevada 89052




                                                           13
                                                                 ANTONIO ANCHETA,                                 Case No.: 2:20-cv-01431-JAD-NJK
                                                           14

                                                           15                       Plaintiff,
                                                           16
                                                                        v.                                        STIPULATION AND ORDER FOR
                                                           17                                                     EXTENSION     OF      TIME  FOR
                                                           18    SPECIALIZED LOAN SERVICING,                      PLAINTIFF TO FILE RESPONSE TO
                                                                 LLC,                                             DEFENDANT’S        MOTION    TO
                                                           19
                                                                                                                  DIMSISS    AND/OR       AMENDED
                                                           20                       Defendant.                    COMPLAINT
                                                                                                                              (First Request)
                                                           21
                                                                                                                                   ECF No. 7
                                                           22
                                                                       Antonio Ancheta (“Plaintiff”), by and through its counsel of record, together with Specialized
                                                           23

                                                           24   Loan Servicing, LLC (“Defendant”), by and through its counsel, collectively the “Parties”, hereby

                                                           25   stipulate and agree to extend the time for Plaintiff to file a response to Defendant’s Motion to Dismiss
                                                           26
                                                                and/or an amended complaint to October 15, 2020.
                                                           27

                                                           28




                                                                                                                -1-
                                                                       Case 2:20-cv-01431-JAD-NJK Document 8
                                                                                                           7 Filed 10/05/20
                                                                                                                   09/30/20 Page 2 of 2



                                                           1           Defendant’s Motion to Dismiss was filed on September 14,2020, and appears on the docket as
                                                           2
                                                                ECF #5. Plaintiff’s deadline to respond to the Motion was September 28, 2020. The reason for the
                                                           3
                                                                extension is because Plaintiff needs additional time to examine and evaluate the arguments and legal
                                                           4
                                                                analysis set forth in the Motion to Dismiss and evaluate whether to amend the Complaint or respond to
                                                           5

                                                           6    the Motion to Dismiss. The Parties have discussed the matter and have agreed to an extension to October

                                                           7    15, 2020 for Plaintiff to evaluate whether to amend the complaint or file a response to the Motion to
                                                           8
                                                                Dismiss. This is Plaintiff’s first request for an extension and Defendant has agreed to the extension of
                                                           9
                                                                time and will not be prejudiced by the extension.
                                                           10

                                                           11          Dated: Dated September 30, 2020.
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12          Submitted by:
                         Henderson, Nevada 89052




                                                           13

                                                           14          /s/ Shawn W. Miller             .                    /s/ Mary E. Bacon                  .
                                                                       David H. Krieger, Esq.                               Mary E. Bacon, Esq.
                                                           15          Shawn W. Miller, Esq.                                SPENCER FANE, LLP
                                                                       KRIEGER LAW GROUP, LLC                               300 South Fourth Street, Suite 950
                                                           16          2850 W. Horizon Ridge Pkwy., Suite 200               Las Vegas, Nevada 89101
                                                           17          Henderson, Nevada 89052                              Attorneys for Specialized Loan
                                                                       Attorneys for Plaintiff                              Servicing,
                                                           18

                                                           19

                                                           20

                                                           21
                                                                                            ORDER GRANTING EXTENSION OF TIME

                                                           22
                                                                       IT IS SO ORDERED.
                                                           23
                                                                                                                    _________________________________
                                                                                                                     ________________________________________
                                                           24                                                       U.S. District
                                                                                                                     UNITED       Judge Jennifer
                                                                                                                               STATES            A. Dorsey
                                                                                                                                         MAGISTRATE      JUDGE
                                                                                                                    Dated: October 5, 2020
                                                           25
                                                                                                                    Dated: __________________________________
                                                           26

                                                           27

                                                           28




                                                                                                                -2-
